DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15, line 16: --to each other along [[the]]a rotational axis with rotation around that rotational axis in such a--.
Claim 21, line 23: -- that rotational axis such that linear motion results in light attenuation, which--.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 15,
“…wherein the rotary angle sensor comprises two parts, which are linearly movable relative to each other along the rotational axis with rotation around that axis in such a way, that linear motion results in light attenuation, which is detectable by the photo detector and converted into the absolute rotary angle of the disc over multiple turns.”
Claims 16-19 and 29 are also allowed due to their dependence on claim 15.

“… wherein the rotary angle sensor comprises two parts, which are movable relative to each other along a rotational axis with rotation around that axis such that linear motion results in light attenuation, which when detected by the photo detector is converted into the absolute rotary angle of the disc over multiple turns.”
Claims 23-28 are also allowed due to their dependence on claim 21.

The Prior art made of record and not relied upon is considered pertinent to applicant
disclosure.
European Patent Publication # EP 997707 pertains to a rotary position sensor for sensing position of a shaft, such as one in a motor vehicle, using techniques that employ light beams of different wavelength, a light source, a photodetector and numerous optical components.
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 15 and 21, therefore claims 15 – 29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/1/2022